Per Curiam,
We find nothing in this record to justify a reversal or modification of the decree dismissing the bill at plaintiff’s costs. The questions involved — so far as they are at all material — were carefully considered and correctly decided by the court below.. All that can be profitably said in relation to either of them will be found in the clear, concise and exhaustive opinion of its learned president. On that opinion, the decree is affirmed and appeal dismissed with costs to be paid by the plaintiff.